Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Initials: WF Initials: MMD Initials: WF Initials: MMD Initials: WF Initials: MMD Initials: WF Initials: MMD Private & Confidential Page 5 of 5 Wilf Ouellette. CEO Placement Agent and released on the successful raise of capital. Miscellaneous a) Company represents there is no existing or pending litigation except as disclosed in writing to Placement Agent and has a continuing duty to notify. b) A successful placement grants Placement Agent the right of first refusal for the next capital raise. c) Company will prepare and deliver a current capitalization table that accounts for all outstanding securities of the Company. This Agreement may be executed in two or more counterparts, including electronically transmitted counterparts, all of which together shall be considered a single instrument. If the foregoing conforms to your understanding. please sign, date and fax a copy of this letter to our attention at + I which will constitute a binding agreement. Sincerely, Internet Capital Markets Corporation By: /s/ March Michael Drimer Marc Michael Drimer, President AGREED AND ACCEPTED: Energy Quest, Inc. By: /s/Wilf Ouellette Wilf Ouellette, CEO Initials: WF Initials: MMD U5 East 57th Street, ll'h Floor s New York, NY + 1 office  +1 fax www.internetcapitalmark ets.com
